Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach of a catheter for ultrasound treatment with solid state cooling that includes a capacitive micromachined ultrasound transducer (CMUT) array disposed at the distal end to emit ultrasound to target tissue, a thermoelectric cooler disposed at the distal end and having opposed first and second sides, wherein during operation of the catheter the first side of the cooler is in thermal contact with non-target tissue to cool the non-target tissue and a solid thermal conductor coupled to the second side of the cooler and extending along the catheter away from the distal end and toward the proximal end to conduct heat away from the second side of the cooler during operation of the catheter.  The Sverdlik reference is directed to a cooler constructed and arranged to reduce the temperature of the piezo electric ultrasound emission element and not the target tissue.  The combination of the references therefore do not teach of an ultrasound based catheter system and method for treat with solid state cooling which includes disposing one or more thermoelectric cooler within the body channel coupled to the CMUT array and catheter with the cooler having opposed first and second sides and wherein during operation of the catheter, the first side of the cooler in in thermal contact with non-target tissue to cool tissue and remove heat away from the cooler and conducting heat away from the second side of the coolers during operation of the catheter through a solid thermal conductor coupled to the second side of the cooler and extending through the catheter toward exit of the body channel.  
Park (20050075573)- directed to an ultrasound based imaging system using a thermoelectric cooling device for temperature control of the transducer piezoelectric elements and includes thermal conductors to remove heat generated by the transducer but do not teach of the claimed arrangement of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAISAKHI ROY whose telephone number is (571)272-7139.  The examiner can normally be reached on Monday-Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thompson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






BR
/BAISAKHI ROY/Primary Examiner, Art Unit 3793